Case 0:19-cv-61229-WPD Document 1 Entered on FLSD Docket 05/15/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                   Case No.

 FLORIDALIZA JIMENEZ,

         Plaintiff,

 v.

 DRS MEDICAL REHAB, INC.,
 a Florida Profit Corporation,

         Defendant.
                                          /

                                       NOTICE OF REMOVAL

         Defendant, DRS MEDICAL REHAB, INC., pursuant to 28 U.S.C. § 1441, hereby removes to

 this Court the cause of action currently pending in the Circuit Court of the Seventeenth Judicial Circuit

 in and for Broward County, Florida styled Floridaliza Jimenez v. DRS Medical Rehab, Inc., Case No.

 CACE-19-008416 (09), and says:

                                              Introduction

         1.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331.

         2.      This action was commenced in the Circuit Court of the Seventeenth Judicial Circuit in

 and for Broward County, Florida, when Plaintiff filed her Complaint. A true and correct copy of the

 Complaint is attached hereto as Exhibit A.

         3.      Defendant has been served and, pursuant to 28 U.S.C. § 1446, is timely filing its notice

 of removal.

         4.      Defendant in this matter consents to the removal of this action.

                          Jurisdiction is Proper Because Plaintiff’s Action
                            Arises Under the Laws of the United States

         5.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 as Plaintiff’s Complaint

 purports to state a claim for violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
Case 0:19-cv-61229-WPD Document 1 Entered on FLSD Docket 05/15/2019 Page 2 of 3



 (“FLSA”). Accordingly, Plaintiff’s Complaint clearly arises under the laws of the United States.

                                        Procedural Requirements

           6.     This notice of removal is being filed with this Court within 30 days after Defendant’s

 receipt of the initial complaint. See 28 U.S.C. § 1446(b).

           7.     A copy of this notice of removal is being filed with the state court where this action is

 pending and notice hereof is being given to all adverse parties “promptly after” the filing of the notice

 in this Court. See 28 U.S.C. § 1446(d).

           8.     Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit A, Exhibit B, Exhibit C,

 and Exhibit D are copies of the following process, pleadings, orders, and other papers or exhibits of

 every kind currently on file in the state court action:

                  i.      Complaint;

                  ii.     Civil Cover Sheet;

                  iii.    Issued Summons; and

                  iv.     Return of Service.

 Additionally, attached hereto as Exhibit E is a copy of the docket in the state court action.

           WHEREFORE, Defendant respectfully requests that this Court exercise jurisdiction over this

 matter.

 Dated: May 15, 2019                              Respectfully submitted,
        Boca Raton, FL
                                                  s/ Daniel R. Levine
                                                  DANIEL R. LEVINE, ESQ.
                                                  Florida Bar No. 0057861
                                                  E-Mail: DRL@PBL-Law.com
                                                  Padula Bennardo Levine, LLP
                                                  3837 NW Boca Raton Blvd., Suite 200
                                                  Boca Raton, FL 33431
                                                  Telephone:      (561) 544-8900
                                                  Attorneys for Defendant


                                                     2
Case 0:19-cv-61229-WPD Document 1 Entered on FLSD Docket 05/15/2019 Page 3 of 3



                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2019, I electronically filed the foregoing document with the

 Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this day

 on all counsel of record identified on the Service List below via transmission of Notices of Electronic

 Filing generated by CM/ECF.


                                                        s/ Daniel R. Levine
                                                        DANIEL R. LEVINE, ESQ.


                                           SERVICE LIST
                           Floridaliza Jimenez v. DRS Medical Rehab, Inc.
                           Case No.
                       United States District Court, Southern District of Florida

  Noah E. Storch, Esquire                              Daniel R. Levine, Esquire
  E-Mail: noah@floridaovertimelawyer.com               E-Mail: DRL@PBL-Law.com
  Richard Celler Legal, P.A.                           Padula Bennardo Levine, LLP
  10368 W. State Road 84, Suite 103                    3837 NW Boca Raton Blvd., Suite 200
  Davie, FL 33324                                      Boca Raton, FL 33431
  Telephone:     (866) 344-9243                        Telephone:     (561) 392-8074
  Facsimile:     (954) 337-2771                        Facsimile:     (561) 368-6478
  Counsel for Plaintiff                                Counsel for Defendant
  Via CM/ECF                                           Via CM/ECF
  Robert Pecchio, Esquire
  E-Mail: robert@floridaovertimelawyer.com
  Richard Celler Legal, P.A.
  10368 W. State Road 84, Suite 103
  Davie, FL 33324
  Telephone:     (866) 344-9243
  Facsimile:     (954) 337-2771
  Counsel for Plaintiff
  Via CM/ECF




                                                   3
